NOTICE OF ALLOWANCE

Acknowledgements

1.	This is a notice of allowance in broadening reissue U.S. Application No. 16/030,471 (“instant application”) filed on Jul. 9, 2018, which is a reissue application for U.S. Patent No. 7,298,952 (“952 Patent”) issued Nov. 20, 2007.
2.	The instant application is a continuation of U.S. Patent Application No. 14/148,135, filed Feb. 11, 2014, now U.S. Reissue No. RE46,945 (“R2”), which is a reissue of  the ‘952 Patent.
3.	R2 is a continuation of U.S. Patent Application No. 12/592,274, filed Nov. 20, 2009, now U.S. Reissue No. RE 44,758 (“R1”), which is a reissue of the ‘952 Patent.
4.	The ‘952 Patent was filed on Oct. 20, 2006 as U.S. Application No. 11/584,068 (“’068 Application”) titled “OPTICAL FIBER INTERCONNECT CABINETS, TERMINATION MODULES AND FIBER CONNECTIVITY MANAGEMENT FOR THE SAME.”
5.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘952 Patent.
6.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction.
7.	The ‘‘952 Patent issued with claims 1-18. In the amendment filed May 4, 2020 (“MAY 2020 CLAIM AMENDMENTS”), claims 1-18 were canceled and claims 19-21 were added. Claim amendments were not filed with the March 15, 2021 remarks. Thus, claims 19-21 of the MAY 2020 CLAIM AMENDMENTS are pending.

Priority Claims
8.	Examiners find the ‘952 Patent claims domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to 10/799,328, which was filed on Mar. 12, 2004 and 60/456,323, which was filed on Mar. 20, 2003.
9.	Thus, Examiners find the effective filing date of the instant application is Mar. 12, 2004.  Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

Response to Remarks filed March 15, 2021
--Objection to the ADS filed May 4, 2020--
10.	Applicant’s arguments are persuasive. Thus, the objection to the ADS is withdrawn. Moreover, because the filing receipt mailed December 4, 2020 does not correctly reflect the domestic priority information in the ADS filed May 4, 2020, a corrected filing receipt was mailed on March 30, 2021.
--Specification Objection--
11.	The MARCH 2021 SPECIFICATION AMENDMENT has overcome the specification objection.

Allowable Subject Matter
12.	Claims 19-21 are allowed.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to the Central Reexamination Unit at telephone number (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:    

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991              

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991